Richardson, Judge:
These two appeals for reappraisement have been submitted for decision upon the following stipulation of fact by and between the respective parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that at the date of exportation of the merchandise involved herein, confectionery, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of France in the usual wholesale quantities and in the ordinary course of trade for home consumption in France including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States, was as listed in the attached Schedule A.
IT IS FURTHER STIPULATED AND AGREED that there was no higher export value for said merchandise at the date of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the cases may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in 19 U. S. C. section 1402 (c) (§ 402 (c) of the Tariff Act of 1930), to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:



Judgment will be rendered accordingly.